Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 1 of 20 Page|D: 1

Ben A. Kaplan

CHULSKY KAPLAN LLC
280 Prospect Ave. 6G
Hackensack, NJ 07601

Phone: (877) 827-3395 ex 102
Cell Phone: (201) 803-6611
Fax: (877) 827-3394
ben@chulskykaplanlaw.com
Attorneys for Plaintiff(s)

UNITED STATES DISTRICT C()URT
FOR THE DISTRICT OF NEW JERSEY

 

ROBERT TOMPKINS, On behalf Of himself and Civil Case Number:
all others similarly situated,

Plaimiff(S), CIVIL ACTION

CLASS ACTION COMPLAINT
-against- AND

DEMAND FOR JURY TRIAL
FINANCIAL BUSINESS AND C()NSUMER
SOLUTIONS, INC. D/B/A FBCS, INC.; LVNV
FUNDING, LLC and JOHN DOES 1-25,

 

Defendant(s).

 

LOCAL CIVIL RULE 10.1 STATEMENT
1. The mailing addresses Of the parties to this action are:

ROBERT TOMPKINS
50 Beers Street, Apt. 5B
Keyport, New Jersey 07735

FINANCIAL BUSINESS AND CONSUMER SOLUTIONS, INC. D/B/A FBCS,
INC.

330 S. Warminster Road

Suite 353

Hatboro, Pennsylvania 19040

LVNV FUNDING, LLC
700 Executive Center Drive, #300
Greenville, South Carolina 29615

Page 1 0f17

Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 2 of 20 Page|D: 2

PRELIMINARY STATEMENT

2. Plaintiff on behalf of himself and all others similarly situated (“Plaintift"), by and
through his attorneys, alleges that Defendants, FINANCIAL BUSINESS AND CONSUMER
SOLUTIONS, INC. D/B/A FBCS, INC. (“FBCS”); LVNV FUNDING, LLC (“LVNV”) and
JOHN DOES 1-25, their employees, agents and successors (collectively “Defendants”) violated
15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act (hereinafter “FDCPA”), which
prohibits debt collectors from engaging in abusive, deceptive and unfair practices.

JURISDICTION AND VENUE

3. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is
an action for violations of 15 U.S.C. § 1692 el seq.

4. Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. § 1692k(d)
because the acts of the Defendant that give rise to this action, occurred in substantial part, in this
district.

DEFINITIONS

5. As used in this complaint, the terms “creditor,” “consumer,” “debt” and “debt

collector” are defined at 15 U.S.C. § 1692a.
PARTIES

6. Plaintiff is a natural person, a resident of Monmouth County, New Jersey and is a
“Consumer” as defined by 15 U.S.C. § 1692a(3).

7. FBCS maintains a location at 330 S. Warminster Road, Suite 353, Hatboro,
Pennsylvania 19040.

8. LVNV maintains a location at 700 EXecutive Center Drive, #300, Greenville, South

Carolina 29615.

Page 2 of 17

Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 3 of 20 Page|D: 3

9. FBCS uses the instrumentalities of interstate commerce or the mails to engage in
the principal business of collecting debt and/or to regularly engage in the collection or attempt to
collect debt asserted to be due or owed to another.

10. LVNV uses the instrumentalities of interstate commerce or the mails to engage in
the principal business of collecting debt and/or to regularly engage in the collection or attempt to
collect debt asserted to be due or owed to another.

l 1. FBCS is a “Debt Collector” as that term is defined by 15 U.S.C. § l692(a)(6).

12. LVNV is a “Debt Collector” as that term is defined by 15 U.S.C. § l692(a)(6).

13. John Does 1-25, are currently unknown Defendants whose identities will be
obtained in discovery and at that time will be made parties to this action pursuant to the Federal
Rules of Civil Procedure (hereinafter “FRCP”); Rule 15, Rule 20 and Rule 21. Plaintiff’s claims
against the currently unknown Defendants arise out of the same transaction, occurrence or series
of transactions arising from known Defendant’s actions and are due to common questions of law
and fact whose joinder will promote litigation and judicial efficiency

CLASS ACTION ALLEGATIONS

14. Plaintiff brings this action as a state-wide class action, pursuant to Rule 23 of the
FRCP, on behalf of himself and all New Jersey consumers and their successors in interest (the
“Class”), who were sent debt collection letters and/or notices from the Defendant, in violation of
the FDCPA, as described in this Complaint.

15. This Action is properly maintained as a class action. The Class is initially defined

aSI

Page 3 of 17

Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 4 of 20 Page|D: 4

All New Jersey consumers who were sent letters and/or notices from FBCS
concerning a debt owned by LVNV, which included the alleged conduct and
practices described herein.

The class definition may be subsequently modified or refined. The Class period

begins one year prior to the filing of this Action.

16. The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a
class action:

a. Numerosity: The Class is so numerous that joinder of all members is
impracticable because there are hundreds and/or thousands of persons who
were sent debt collection letters and/or notices from the Defendant(s) that
violate specific provisions of the FDCPA. Plaintiff is complaining about a
standard form letter and/or notice that was sent to at least fifty (50) persons
(See Exhibit B). The undersigned has, in accordance with FRCP Rule 5.2,
redacted the financial account numbers and/or personal identifiers in said
letter.

b. Commonality: There are questions of law and fact common to the class
members which predominate over questions affecting any individual Class
member. These common questions of law and fact include, without
limitation:

i. Whether the Defendants violated various provisions of the FDCPA
as set forth herein:
ii. Whether Plaintiff and the Class have been injured by the

Defendants' conduct;

Page 4 of 17

Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 5 of 20 Page|D: 5

iii. Whether Plaintiff and the Class have sustained damages and are
entitled to restitution as a result of Defendants’ Wrongdoing and if
So, what is the proper measure and appropriate statutory formula to
be applied in determining such damages and restitution; and
iv. Whether Plaintiff and the Class are entitled to declaratory relief
c. Typicality: Plaintiff s claims are typical of the Class, which all arise from
the same operative facts and are based on the same legal theories.

d. Adequacv of Representation: Plaintiff has no interest adverse or

 

antagonistic to the interest of the other members of the Class, Plaintiff will
fairly and adequately protect the interest of the Class and has retained
experienced and competent attorneys to represent the Class.

17. A Class Action is superior to other methods for the fair and efficient adjudication
of the claims herein asserted Plaintiff anticipates no unusual difficulties in the management of this
class action.

18. A Class Action will permit large numbers of similarly situated persons to prosecute
their common claims in a single forum simultaneously and without the duplication of effort and
expense that numerous individual actions would engender. Class treatment will also permit the
adjudication of relatively small claims by many Class members who could not otherwise afford to
seek legal redress for the wrongs complained of herein. Absent a Class Action, class members
will continue to suffer losses of statutory protected rights as well as damages

19. Defendant(s) have acted on grounds generally applicable to the entire Class,

thereby making appropriate final relief with respect to the Class as a whole.

Page 5 of 17

Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 6 of 20 Page|D: 6

STATEMENT OF FACTS

20. Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15
U.S.C. § l692a(3).

21. At some time prior to July 5, 2012, Plaintiff allegedly incurred a financial obligation
to WASHINGTON MUTUAL BANK, NA (“WASHINGTON MUTUAL”).

22. The WASHINGTON MUTUAL obligation arose out of a transaction, in which
money, property, insurance or services, which are the subject of the transaction, are primarily for
personal, family or household purposes

23. Plaintiff incurred the WASHINGTON MUTUAL obligation by obtaining goods
and services which were primarily for personal, family and household purposes

24. The WASHINGTON MUTUAL obligation did not arise out of a transaction that
was for non-personal use.

25. The WASHINGTON MUTUAL obligation did not arise out of a transaction that
was for business use.

26. The WASHINGTON MUTUAL obligation is a "debt" as defined by 15 U.S.C. §
1692a(5).

27. WASHINGTON MUTUAL is a "creditor" as defined by 15 U.S.C. § 1692a(4).

28. At some time prior to July 5, 2012, the WASHINGTON MUTUAL obligation was
purchased by and/or sold to NEW CENTURY FINANCIAL SERVICES, fNC (“NEW
CENTURY”).

29. At the time the WASHINGTON MUTUAL obligation Was purchased by and/or

sold to NEW CENTURY, the obligation was in default.

Page 6 of 17

Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 7 of 20 Page|D: 7

30. The principal purpose of NEW CENTURY is the collection of debts which are in
default at the time it purchases the debts

31. NEW CENTURY has obtained a license and/or has registered as a collection
agency and/or as a debt collector with at least one State and/or State department or agency within
the United States within the relevant period.

32. On July 5, 2012, NEW CENTURY obtained a judgment against Plaintiff for the
WASHlNGTON MUTUAL obligation in the Superior Court of New Jersey, Docket No.: DC-
006627-12. A copy of said judgment is annexed hereto as Exhibit A, which is fully incorporated
herein by reference

33. At the time that NEW CENTURY obtained the judgment against Plaintiff, it was
represented by the law firm of PRESSLER AND PRESSLER, LLP.

34. The judgment obtained against Plaintiff for the WASHINGTON MUTUAL

obligation was calculated as follows:

Amount: $1,159.63
Cost: $39.00
Attomey Fee: $38.19

Judgment Total: $1,236.82

35. The Attorney Fee assessed on the judgment in the amount of $38.19 was done so
in accordance with N.§l.S.A. 22A:2-42: "'l`herc shall be taxed by the clerk of the Superior Court.
Lavv Division. Special Civil Part in the costs against the judgment debtor, a fee to the attorney of
the prevailing party, of five per centum (5%) of the first five hundred dollars ($500.00) of the
judgment, and two per centum (2%`) of any excess thereol`." ("’STATUTORY ATTORNEY FEE"`).

36. At some time after July 5, 2012, the WASHINGTON l\/IUTUAL obligation was

purchased by and/or sold to LVNV.

Page 7 of 17

Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 8 of 20 Page|D: 8

37. The principal purpose of LVNV is the collection of debts Which are in default at
the time it purchases the debts

38. LVNV has obtained a license and/or has registered as a collection agency and/or as
a debt collector with at least one State and/or State department or agency within the United States
within the relevant period.

39. Sometime after July 5, 2012, LVNV referred the WASHINGTON MUTUAL
obligation to FBCS for the purpose of collection.

40. ln an attempt to collect on the judgment, Defendants caused to be delivered to
Plaintiff a letter dated February 21, 2018, which was addressed to Plaintiff. A copy of said letter
is annexed hereto as Exhibit B, Which is fully incorporated herein by reference

41. The February 21, 2018 letter was sent to Plaintiff in connection with the collection
of the WASHINGTON MUTUAL obligation

42. The February 21, 2018 letter is a “communication” as defined by 15 U.S.C. §
1692a(2).

43. Upon receipt, Plaintiff read the February 21, 2018 letter.

44. The February 21, 2018 letter provides the following information regarding the
balance claimed due on the WASHINGTON MUTUAL obligation:

Outstanding Balance: $1,238.87

45. The amount sought by Defendants as of February 21 . 2018. included the
S'l`ATU'l"ORY A"l`TORNl§iY li"`l§£[§l assessed on the judgment in the amount of$38.l9.

46. The STATUTORY ATTORNEY FEE assessed pursuant to N.J.SiA. 22A:2-42 "is
tied to the successful prosecution of suit in the county district court, and is payable directly to the

attornev. As a taxed cost oflitigation, it is in the nature of a statutorily authorized penalty against

Page 8 of 17

Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 9 of 20 Page|D: 9

the judgment debtor, saddling him with the burden of compensating the creditor's attorney for
the latter’s litigational duties.” See Scioli v. Goldman & Warsliaw. PC, 651 F.Supp. 2d 273 (D.N..l.
2009) (emphasis added).
47. Within one year of the complaint, Defendants made demands for payment from
Plaintiff which included an amount for the STATUTORY ATTORNEY FEE.
48. Within one year of the complaint, Defendants asserted that the S”I`A'l`U'j["()RY
ATTORNEY FEE was owed to LVNV directly.
49. "l`hc S’l`A"l"l.l"l`()RY A’l"'l"()RNl§EY li`l'_il§`, is not owed to LVNV nor is it the property
of LVNV. See Scioli v. Goldman & Warshaw. PC, 651 F.Supp. 2d 273 (D.N.J. 2009).
50. The STATUTORY ATTORNEY FEE is owed to and is the property of the
creditor’s attorney and not the creditor.
51. Letters sent to Plaintiff by Defendants within one year of the complaint, stated in
part:
Because of interest, late charges, and/or other charges that may vary
from day to day, the amount due on the day you pay may be greater.
Hence, if you pay the amount shown above, an adjustment may be
necessary after we receive your check, in which event we will
inform you before depositing the check for collection. F or further
information, write the undersigned or call 1-866-594-8640.
(emphasis added)
52. After July 5, 2012, Defendants did not have the legal or contractual authority to
assess late charges on the WASHINGTON MUTUAL obligation. See Hovermale v. Immediate
Credit Recovery, Inc., 2016 WL 4157160 (D.N.J. August 4, 2016).

53. FBCS knew or should have known that its actions violated the FDCPA.

54. LVNV knew or should have known that its actions violated the FDCPA.

Page 9 of 17

Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 10 of 20 Page|D: 10

55. Defendants could have taken the steps necessary to bring their actions within
compliance With the FDCPA, but neglected to do so and failed to adequately review its actions to
ensure compliance with the law.

POLICIES AND PRACTICES COMPLAlNED OF

56. It is Defendants' policy and practice to send written collection communications in

the form annexed hereto as Exhibit B, which violate the FDCPA, by inter alia:

(a) Using false, deceptive or misleading representations or means in connection
with the collection of a debt; and

(b) Threatening to take any action that cannot legally be taken or that is not
intended to be taken;

(c) Using unfair or unconscionable means to collect or attempt to collect any
debt; and

(d) Making a false representation of the character or amount of the debt.
57. Defendants have sent written communications in the form annexed hereto as

Exhibit B, to at least 50 natural persons in the state of New Jersey within one year of this

Complaint.
COUNT I
FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
1692 et seq. VIOLATIONS
58. Plaintiff, on behalf of himself and others similarly situated, repeats and realleges all

prior allegations as if set forth at length herein.

59. Collection letters and/or notices, such as those sent by Defendants, are to be
evaluated by the objective standard of the hypothetical “least sophisticated consumer."

60. The form, layout and content of Defendant’s letter would cause the least

sophisticated consumer to be confused about his or her rights

Page 10 of 17

Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 11 of 20 Page|D: 11

61. Defendants’ letter would lead the least sophisticated consumer to believe that the
amount due could increase due to additional late charges being assessed.

62. The form, layout and content of Defendant’s letter would cause the least
sophisticated consumer to believe that Defendants had the legal ability to assess additional late
charges

63. Defendants’ representation that the amount due could increase due to additional
late charges when in fact the amount due would not and did not increase due to late charges violated
various provisions of the FDCPA including but not limited to: 15 U.S.C. § 1692e; § l692e(2)(A);
§ 1692e(5); and§ 1692e(10).

64. Defendants` improper demand for a STATUTORY ATTORNEY FEE violated
various provisions of the FDCPA including but not limited to: 15 U.S.C. § 1692e; § 1692e(2)(A);
§ 1692e(5); and§ 1692e(10).

65. Defendants violated 15 U.S.C. § 1692e of the FDCPA by using any false, deceptive
or misleading representation or means in connection with their attempts to collect debts from
Plaintiff and others similarly situated.

66. Defendants violated 15 U.S.C. § 1692e of the FDCPA in connection with their
communications to Plaintiff and others similarly situated.

67. Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely representing that
the balance could increase due to late charges

68. Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely representing that
LVNV was owed a STATUTORY ATTORNEY FEE.

69. Defendant’s false, misleading and deceptive statement(s) is material to the least

sophisticated consumer.

Page 11 of17

Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 12 of 20 Page|D: 12

70. 15 U.S.C. § 1692e(2)(A) of the FDCPA prohibits a debt collector from making a
false representation of the character, amount or legal status of a debt.

71. Defendants violated 15 U.S.C. § 1692e(2)(A) by making false representations of
the character, amount or legal status of a debt.

72. Defendants violated 15 U.S.C. § l692e(2)(A) by falsely representing that the
balance could increase due to late charges

73. Defendants violated 15 U.S.C. § l692e(2)(A) as Defendants were prohibited from
charging or adding late charges

74. Defendants violated 15 U.S.C. § l692e(2)(A) as Defendants never intended to
charge or add late charges

75. Defendants violated 15 U.S.C. § 1692e(2)(A) as late charges Were no longer being
assessed on the WASHINGTON MUTUAL obligation

76. Defendants violated 15 U.S.C. § 1692e(2)(A) by including a STATUTORY
ATTORNEY FEE in any amount demanded from Plaintiff

77. Defendants violated 15 U.S.C. § l692e(2)(A) by including a STATUTORY
ATTORNEY FEE in any amount demanded from Plaintiff as that fee Was not due LVNV, but
rather was due and payable directly to the attorney obtaining the judgment

78. 15 U.S.C. § 1692e(5) of the FDCPA prohibits a debt collector from threatening to
take any action that cannot legally be taken or that is not intended to be taken.

79. Defendants violated 15 U.S.C. § l692e(5) by threatening to assess late charges on

the WASHINGTON MUTUAL obligation

Page 12 of 17

Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 13 of 20 Page|D: 13

80. Defendants violated 15 U.S.C. § 1692e(5) by threatening to increase the amount
due by adding additional late charges when in fact the amount due would not and did not increase
due to late charges

81. Defendants violated 15 U.S.C. § 1692e(5) by including a STATUTORY
ATTORNEY FEE in any amount demanded from Plaintiff as that fee was not due LVNV, but
rather was due and payable directly to the attorney obtaining the judgment.

82. 15 U.S.C. § l692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.

83. Defendants violated 15 U.S.C. § l692e(10) stating that the amount due could
increase due to additional late charges when in fact the amount due would not and did not increase
due to late charges

84. Defendants violated 15 U.S.C. § 1692e(10) by including a STATUTORY
ATTORNEY FEE in any amount demanded from Plaintiff as that fee was not due LVNV, but
rather was due and payable directly to the attorney obtaining the judgment

85. Defendant FBCS is vicariously liable for any violations of the FDCPA that LVNV
committed as described herein.

86. Defendant LVNV is vicariously liable for any violations of the FDCPA that FBCS
committed as described herein. See Fox v. Citicorp Credit Services, Inc., 15 F.3d 1507 (9th Cir.
1994); Pollice v. National Tax Funding, L.P., 225 F.3d 379 (3d Cir. 2000).

87. Congress enacted the FDCPA in part to eliminate abusive debt collection practices
by debt collectors

88. Plaintiff and others similarly situated have a right to be free from abusive debt

collection practices by debt collectors

Page 13 of 17

Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 14 of 20 Page|D: 14

89. Plaintiff and others similarly situated have a right to receive proper notices
mandated by the FDCPA.

90. Plaintiff and others similarly situated Were sent letters, which could have affected
their decision-making with regard to the debt.

9l. Plaintiff and others similarly situated have suffered harm as a direct result of the
abusive, deceptive and unfair collection practices described herein.

92. Plaintiff has suffered damages and other harm as a direct result of Defendants

actions, conduct, omissions and violations of the FDCPA described herein.

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

(a) Declaring that this action is properly maintainable as a Class Action and
certifying Plaintiff as Class representative and his attorneys as Class Counsel;

(b) Awarding Plaintiff and the Class statutory damages;

(c) Awarding Plaintiff and the Class actual damages, including but not limited
to a disgorgement of all money collected during the relevant period;

(d) Awarding pre-judgment interest;

(e) Awarding post-judgment interest.

(f) Awarding Plaintiff costs of this Action, including reasonable attorneys' fees

and expenses; and

(g) Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.

Page 14 of 17

Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 15 of 20 Page|D: 15

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a
trial by jury on all issues so triable

Dated: November 19, 2018 Respectfully submitted,

By: s/ Ben A. Kaplcm
Ben A. Kaplan, Esq. (NJ 037712008)
CHULSKY KAPLAN, LLC
280 Prospect Avenue, 6G
Hackensack, New Jersey 07601
Phone (877) 827-3395 ex 102
Cell Phone: (201) 803-6611
Fax: (877) 827-3394
ben@chulskvkaplanlaw.com
Attorneys for Plaintiff

CERTIFICATION PURSUANT TO LOCAL RULE 11.2
I, hereby certify that the matter in controversy is not the subject of any other court,
arbitration or administrative proceeding

Dated: November 19, 2018
S/ Ben A. Kaplan
Ben A. Kaplan, Esq. (NJ 037712008)
CHULSKY KAPLAN, LLC
280 Prospect Avenue, 6G
Hackensack, New Jersey 07601
Phone (877) 827-3395 ex 102
Cell Phone: (201) 803-6611
Fax: (877) 827-3394
ben@chulskykaplanlaw.com
Attomeys for Plaintiff

Page 15 of 17

Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 16 of 20 Page|D: 16

EXHIBIT A

Page 16 of 17

Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 17 of 20 Page|D: 17

nouaoura sPEcIAL crer Paar
r1 MCNUNENT PARK

Po sex 1270

FREEHOLQ as orrza

(732; 57a-4220

-¥ ca co

CVOZSS JULY 05, 2012
CASE NUMBER:
MON DC“OO€SZ?-lz

CHEDITOR(S): NEW CENTURY FINAN

ns n no ss 4a v¢ vt

JUDGMENT TOTAL: $ 1236.32

DEBTORS(S): TOMPKINB R RALPH GULKO

VU NUHBER: 006343»12 : PRESSLER & PRBSSLER
EFFECTIVE DATE: 07/05/2012 : 7 ENTIN RB

AMOUNT: $'1159.63 :

COST: 39.00 : PARSIPPANY NJ

ATTORNEY FEE: 38.19 :

OTHER COST: O.GO z 07054-5020
CREDXTS: 0100 :

CLAIM.NU:T104643

Case 3:18-cv-16299-BR|\/|-LHG Document 1 Filed 11/19/18 Page 18 of 20 Page|D: 18

EXHIBIT B

Page 17 of 17

Case 3:1 - - - `
8 cv 16299 BR|\/|-LHG Document 1 Fl|ed 11/19/18 Page 19 of 20 Page|D' 19

FBCS;\ inc
330 5 WARM!NSTER KD SUT'TE 353
F.R() HATBOKO, 1311 19040

PO x 1116 2 _ _
chart¢§t’te, N<: zszm 1116 1366 594 1639

YERSGNAL & CONFIDENTIAL

'."
February 21. 2018

111“111"1'1*1'1"'ill1111411\'11111""llt*"*ttt*'l"1'1111‘1

Rnhert mmpkins

110 Bex 1114 b

BELFGRD, 111 071 18~01114
junent Credibor < LVNV FUNDLNG LLC
I‘mt, rinal Creditor< Washingtmt NtutuaI Bank,NA
0ng1na1 Aecoant # < XXXXXXXXXXXX31'13
€Jutstanding Baiaace < $1, 238 87
File # < 208686230

Yottt account has been reier to 111is office for cutlcction

We are req§g,ls gift auth-2 amount refers ed above Yot failure to remit will resi%{ie 11er collection attempts if
g";i ia nyse yment pti v, a n mesa ecit`tc

§Guam \§i:i§t;ja§§gg m ts thiie i::enesof Q“ilyfit§ai fitziiia§%<zelism two )i;tiiir circummm?es sign a a tdc your iii die apwu-ess Ca!ls us

 

non mw cta
dilw`tree at 1 pa
H¢)'uts of operatien:
§§1§ 1
`: m
z . m
attu“§ay 2: pm
(Alt times listed are Eastem Standard "I"ime)
01 visit our website at Mm§&m far 24 hour payment options

attempt to c01 heat a debt and any information obtained will be used for that purpose This communication is front

sis a
aide 111 co lee m
Unl ss unc if his pffice ithin 303 terrece vi this notice at dis ute the vali`t tis debtor atty
B§)riion§iet erect Yis§gtce wi assumct 3tssv.td1 1513 valid digital ytihit s§§f|qe epii~iw firing witt gi{§fci;ea emit m receivin f
oticet aim tot atty po tonht area gm attys §§ facaésao pc g;t;mou;a:mt\{iesrti`;rt txtmmot:_tte';1 tiewit: 1tac§l 0
natl 11 m 11
§§cetvmgnt is annotiicey t is uoi‘figgo th uptain ii you the name and iidti rdi s oft te oiigmal, cte§itor, ide §e rent iioiitth
ed ttor

Ycurreitt

~ named lien t
mm payment 12er requested wtmmutinn in 1111 spaces provided helm

~w _

1 De'uch time »
nm¢h mut mm kh`\& nmli\¥“ Wif\'l

Case 3:18-cV-16299-BRI\/|-LHG Document 1 Filed 11/19/18 Page 20 of 20 Page|D: 20

.lS 44 (Rev. 07/16)

The .lS 44 civil cover sheet and the information contained herein r
provlded by local rules ot`*court. Thls form, approved by the .ludi
purpose of initiating the ctvil docket sheet

tcit|ter replace nor sup
ctal Conterencc of thc
(.S'lz`l:` INSTR(/( "/l()NS ()N N/;`X`l`/’A(i[:` ()l" 7`[~/1.\'/"()]€M.)

CIVIL COVER SHEET

uired by |aw. except as

Service ot`pleadings or other papers as re§ k
ler ot`Court for thc

pler_nenl the fll_in§ and _
lmted States m eptember 1974, is requtred for the use of the

 

1623 PLAlNTlFFS
T PKlNS ROBERT

(b) County of Rcsidencc ot` First Listed PlainlitT
(/',`X( '/L`l)'['[N I/.S, }}ltAlNY'/l"/"(H.\'/',X)

(C) At!Orn€ S (l"irm Name, Addre.t'.t, l:'mai/ and 'l`e/ephune Numht'r)
Ben Kap|an sq. and G|en Chu|sky Esq.

Chu|sky Kaplan LLC, 280 Prospect Ave. GG, Hackensack, NJ 07601,

ben@chu|skykap|anlaw.com, (877) 827-3395 ex 102

MQFD_QHIQQ!Q!L_'\LL_

DEFENDANTS
F|NANC|AL BUS|NESS AND CONSUMER SOLUT|ONS, |NC. D/B/A

FBCS, |NC.; LVNV FUND|NG, LLC and JOHN DOES 1-25.

County 01` Residence ol` l"irst Llsted Defendant ___
([N (/.S. l’ltAINH/"["('A.S'l;'.\' ()Nl.)')

lN LAND CONDEMNATlON CASES, USE THE LOCATI()N OF
THE TRA(`T OF LAND INVOLVED.

 

NOTE:

AttOmeyS ({fl\'m)wn)

 

 

ll. BASIS OF JURISD[CTION (]’/ace an "X" m()nc 1301 ())1/_1)

 

lll. CITlZENSHlP OF PR|NC[PAL PART[ES (l'/ace an "X" in ()m' h’r).\'f¢)r l’/ulr)l([/

/l/`t)r [)/\‘e/x\'zt\> ( 'a.tc.v ()n/y) and ()ne B¢).t_for /)qfendam)

 

13 l U.S. Govemmenl g 3 Federal Question PTF DEF PTF DEF
Plaintiff (l/.S (1'0\’¢'~1)110)11 Nz)l a ]’arl_v) €itizcn of This State 13 l D l incorporated ur Prt'nct'pal Place 13 4 0 4
of Buslness ln Tl)is State

13 2 U.S. Govemmem D 4 Diversity Cilizen of Anothel' State |3 2 fl 2 lncorporated ami Principal Place 13 5 |.'] 5

Defendant (/ndicalc ('Hizen.\'/u'p Q/`I’arnc.v m llem ]lI) of Business ln Anorher State
Citizen 01 Subjec\ of`a g 3 13 3 Foreign Nation 0 6 D 6

l"`oreign Country
OF SUlT (l’/ace an "X" m ()ne H(

IV. NATURE

  

 

PERSONAL INJURY

   
  

    

 

   

 

 

PERSONAL lNJllRY

    

    

tfi(.mj....... t 1111"1" '

375 Falsc Claims Act

 

i.$..>i. s

 

d

n 422 Appt~al 22 usc 158

Cl 625 Drug Relatcd Set`zure

  
     

  
     

       
      

    

  

 

 

 

13 110 lnsurance Cl
Cl l20 Marine g 310 Airplanc 13 365 Persona| lnjury - ofPropeny 21 US(` 881 13 423 Wirhdrawal D 376 Qui Tam (3| USC
C| 130 Miller Act D 3|5 Alrplane Produot Product Liability Cl 690 Other 28 US(` 157 3729(3))
13 140 Negotiable lnstmmem Lial)t'lity Cl 367 l{eal\h Care/ 13 400 State Reapportionmcnt
13 150 Recovery ovaerpayment 13 320 Assault, Libel & Pharrnaceutica| »HE¥H§§'.: . Cl 4|0 An!t't\'llst
& Enforcement ofJudgment Slander Personal lnjury 13 8 0 yn`ghts C| 430 Banks and Banking
CI 151 Medicare Act 13 330 Federal Employers’ Product Liability D 830 Patenr C'l 450 Commerce
Cl 152 Recovery of Def`aulted Liabiliry Cl 368 Asbestos I’ersona'\l Cl 840 'l`rademark 0 460 Depor\atlon
St'udent Loans g 340 Man`ne lnjury Product L'_l 470 Racketeer lnfluenccd and
(Excludes Veterans) 13 345 Marine Product Liability »1 / " ' .._., ' ,`__ FYHTKW'W Corrupt Organizations
Cl 153 Recovery of`Overpayment Liability PERSONAL PROPERTY [] 710 Fair Labor Standards 13 861 H A ( l395f1`) d 480 Consumer Credit
of Veteran`s Benefits Cl 350 Motor Vehr'cle D 370 Other Fraud Act CI 862 Black Lung (923) 13 490 Cab|c/Sat TV
13 160 Stockholders` Suits 13 355 Motor Vehr'cle l3 371 Tmth in Lending 13 720 Labor/Management Cl 863 DIWC/DIWW (405(g)) D 850 Securities/'(`ommodities/
D 190 Other Contract Product Liability 13 380 Otl!er Personal Relations El 864 SSlD Title XVl Exchange
CI 195 Contract Product Liability 13 360 Other Personal Propcrry Damage 13 740 Railway Labor Act Cl 865 RSl (405(g)) 13 890 Other Statutory Actions
13 196 Franchise Injury Cl 385 Property Damage 0 751 Fami|y and Medical U 891 Agn'cultural Acts
|3 362 Personal Injury - Product Liability Leavc Act 13 893 Environmema| Matters
Medical Malractt`oe [3 790 Orher Labor Litiga\t`on Cl 895 Freedom of lnfonnation
m w §§ZI§:WM§IM<§» 13 791 F.mp|oyee Re\irement ~ s Act
Cl 210 Land (`ondemnation U 440 Othcr Civil Rights Habeas Corpus: Income Securiry Act 13 870 Taxes (U.S¢ Plaintiff 13 896 Arbirration
Cl 220 Foreclosure 13 441 Voting D 463 Alt'en Detalnee or Defendant) 13 899 Administrative Procedure
Cl 230 Rent l.ease & Ejectment 13 442 Employmem 13 5|0 Mott`ons to Vacate D 871 lRS-Third Party Act/Review or Appeal of
fl 240 Torrs to Land 13 443 Hous\`ng/ Semence 26 US(` 7609 Agency Dect`sion
13 245 Tort Produot Liability Accommodations Cl 530 Genera| 13 950 Constitutr'onaliry ol`
CJ 290 All Other Rcal Property D 445 Amer. w/Disabilities - 13 535 Death Pcnalty . v ' ' . . / ',";1; State Statutes
Employment Other: Cl 462 Naturallzation Application
El 446 Amer. w/Disabilities - 13 540 Mandamus & Othcr 13 465 Other lmmigration
Other 13 550 Civil Rights Actions

13 448 Educatlon 555 Prison Conditlon
560 Civil Detar`nee ~
Conditions of

Coanemenl

 

 

 

 

 

V. ORlGlN ([’lace an "X" in ()m'lil).\' ()H/y)

d l Original 13 2 Removed from
Proceeding State Court

13

Remanded from
Appellate Court

3

Cite the U.S. Civil Statute under which
15 USC $ 1692

Brief description ot`cause:

FDCPA Vio|ation

Vl. CAUSE OF ACTION

 

CI 4 Reinstated or

13 8 Multid_istrict
Litigat\on -
Dlrect File

13 6 Mqltid_istrict
Lttrgatron -
Transt`er

g 5 Transl`crred from
Anothcr District
0/’1’€!`0/)

Reopened

you are l`ll ing (l)l) not cite juri\'dictilmul statutes unless diver.rity)i

 

 

 

 

 

Vll. REQUESTED IN 5 CHECK lF THIS ls A CLASS AcTroN DEMAND $ CHECK YES only rfdemanded in complaint
COMPLAINT: UNDER RULE 23, F.R.Cv.r>. JURY DEMANo; 111 Yes n No
VIII. RELATED CASE(S) (S )
.' '.1'!)' ll).':
lF ANY ge m m w JUDGE DOCKET NuMBER i_m__ dim
DATE SIGNATURE OF ATTORNEY ()F RECORD
11/19/2018 s/ Ben Kaplan
FOR OFFlCE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDG!;` MAG, JUDGE

 

